                        Case 1:21-cr-00225-DLF Document 7 Filed 03/04/21 Page 1 of 1


AO 442 (Rev 11/11)     Arrest Warrant



                                             UNITED STATES DISTRICT COURT
                                                                             for the

                                                                District of Columbia

                     United States of America
                                    v.                                         )   Case: 1:21 -mj-00258
                     Treniss Jewell Evans III                                  )   Assigned to: Judge Faruqui, Zia M
                                                                               )   Assign Date: 2/2412021
                                                                               )   Description: COMPLAINT W/ARREST WARRANT
                                                                               )
                                                                               )
                                Defendant


                                                            ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED                      to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                Treniss Jewell Evans III
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment            o    Superseding Indictment           o   Information          o   Superseding Information           ]I Complaint
o     Probation Violation Petition              o   Supervised Release Violation Petition            o Violation    Notice       0 Order of the Court

This offense is briefly described as follows:

 18 U.S.c.     §§ l512(c)(2) & 2- Obstruction of Justice/Congress;
 18 U.S.c.     § l752(a)(I) & (2) - Knowingly Entering or Remaining                        in any Restricted    Building     or Grounds     Without
 Lawful Authority;
40 U .S.C. § 51 04( e)(2)(0)             & (G) - Violent Entry and Disorderly            Conduct   on Capitol    Grounds.

                                                                                                                           2021.02.24
Date:          02/24/2021
                                                                                                                           14:57:11 -05'00'
                                                                                                      Issuing officer's signature

                                                                                       ZIA M. FARUQUI, U.S. MAGISTRATE                    JUDGE
City and state:                         Washington, D.C.
                                                                                                        Printed name and title


                                                                        Return

           This warrant was received on (date)          1.../1-'117-01-- \         , and the person was arrested on (date)       .5/ 'f /.,. 0 ~ l
at (city and state)



                                                                                                     Arresting officer's signature
